Exhibit 2.1 EXECUTION COPY STOCK PURCHASE AGREEMENT among L-3 COMMUNICATIONS CORPORATION, CACI INTERNATIONAL INC (solely for purposes of Section 10.20 hereof) and CACI, INC.-FEDERAL dated as of December 7, 2015 Table of Contents Page ARTICLE I Definitions Section 1.1 Certain Defined Terms 1 Section 1.2 Other Interpretive Provisions 16 ARTICLE II Purchase and Sale of Sold Shares Section 2.1 Purchase and Sale of Sold Shares 17 Section 2.2 Consideration; Payment of Initial Purchase Price 17 Section 2.3 The Closing 18 Section 2.4 Deliveries at the Closing 18 Section 2.5 Post-Closing Purchase Price Adjustment 19 Section 2.6 Withholding Rights 23 ARTICLE III Representations and Warranties of Seller Section 3.1 Organization 23 Section 3.2 Authorization, Enforceability 23 Section 3.3 Capital Stock or Other Equity Interests of the Sold Companies 24 Section 3.4 Subsidiaries 24 Section 3.5 Financial Statements 25 Section 3.6 Absence of Undisclosed Liabilities 26 Section 3.7 No Approvals or Conflicts; Governmental Authorizations 26 Section 3.8 Compliance with Laws; Permits 27 Section 3.9 Litigation 27 Section 3.10 Ordinary Course 28 Section 3.11 Tax Matters 28 Section 3.12 Employee Benefits 30 Section 3.13 Labor Relations; Employees 32 Section 3.14 Intellectual Property 33 Section 3.15 Contracts 35 Section 3.16 Environmental Matters 38 Section 3.17 Insurance 39 Section 3.18 Real Property 39 Section 3.19 No Brokers' or Other Fees 40 Section 3.20 Affiliate Relationships 40 Section 3.21 Sufficiency of Assets 40 Section 3.22 Governmental Contracts 40 Section 3.23 Security Clearances 44 Section 3.24 Product Warranties 45 i Section 3.25 Export Controls; FCPA 45 Section 3.26 No Other Representations or Warranties 46 ARTICLE IV Representations and Warranties of Buyer Section 4.1 Organization 46 Section 4.2 Authorization, Enforceability 47 Section 4.3 No Approvals or Conflicts; Governmental Authorizations 47 Section 4.4 Litigation 47 Section 4.5 Compliance with Law 48 Section 4.6 Financial Resources 48 Section 4.7 No Brokers' or Other Fees 48 Section 4.8 Purchase for Investment 48 Section 4.9 Investigation 48 Section 4.10 No Other Representations or Warranties 49 ARTICLE V Covenants and Agreements Section 5.1 Conduct of Business Prior to the Closing 49 Section 5.2 Access 52 Section 5.3 Efforts; Regulatory Filings and Consents 53 Section 5.4 Third Party Consents 56 Section 5.5 Tax Matters 56 Section 5.6 Tax Indemnity 57 Section 5.7 Procedures Relating to Indemnity of Tax Claims 59 Section 5.8 Refunds and Tax Benefits 60 Section 5.9 Employees; Benefit Plans 61 Section 5.10 Labor Matters 64 Section 5.11 Permits 65 Section 5.12 Non-Competition; Non-Solicitation 65 Section 5.13 Release of Guaranties 68 Section 5.14 Further Assurances 68 Section 5.15 Intercompany Payables and Receivables; Intercompany Debt 69 Section 5.16 Shared Contracts 69 Section 5.17 Expenses; Transfer Taxes 70 Section 5.18 Directors' and Officers' Indemnification 70 Section 5.19 Post-Closing Access; Document Retention; Certain Litigation 71 Section 5.20 Certain Payments 72 Section 5.21 Insurance 72 Section 5.22 Notification of Certain Matters 72 Section 5.23 Waiver of Conflicts Regarding Representation; Nonassertion of Attorney-Client Privilege 74 Section 5.24 Intellectual Property Matters 74 Section 5.25 Compliance with Export and Import Regulations 76 ii Section 5.26 Customer Visits 76 Section 5.27 Certain Agreements 76 Section 5.28 Exclusivity 77 Section 5.29 Pre-Closing Transfers 77 Section 5.30 Closing Agreements 77 Section 5.31 SEC Cooperation 78 Section 5.32 Financing Cooperation 78 Section 5.33 Lease Transfers 79 Section 5.34 Equatorial Guinea Receivable 80 ARTICLE VI Conditions to Seller's Obligations Section 6.1 Representations and Warranties 80 Section 6.2 Performance of Obligations of Buyer 81 Section 6.3 Officer's Certificate 81 Section 6.4 Regulatory Approvals 81 Section 6.5 Closing Deliveries 81 Section 6.6 No Injunctions or Restraints; Illegality 81 ARTICLE VII Conditions to Buyer's Obligations Section 7.1 Representations and Warranties 81 Section 7.2 Performance of Obligations of Seller 82 Section 7.3 Officer's Certificate 82 Section 7.4 Material Adverse Effect 82 Section 7.5 Regulatory Approvals 82 Section 7.6 Closing Deliveries 82 Section 7.7 No Injunctions or Restraints; Illegality 82 ARTICLE VIII Termination Section 8.1 Termination 82 Section 8.2 Effect of Termination 84 ARTICLE IX Indemnification Section 9.1 Survival 84 Section 9.2 Indemnification by Seller 85 Section 9.3 Indemnification by Buyer 86 Section 9.4 Procedures Relating to Indemnification 86 Section 9.5 Notice and Opportunity to Defend 87 Section 9.6 Tax Indemnity 89 iii Section 9.7 Treatment of Indemnification Payments 89 Section 9.8 Additional Limitations 89 Section 9.9 Exclusive Remedy 90 ARTICLE X Miscellaneous Section 10.1 Governing Law 90 Section 10.2 INTENTIONALLY OMITTED 90 Section 10.3 Materiality; Disclosure Schedules 91 Section 10.4 Amendment 91 Section 10.5 Waiver 91 Section 10.6 Assignment 91 Section 10.7 Notices 91 Section 10.8 Complete Agreement 92 Section 10.9 Counterparts 93 Section 10.10 Publicity; Confidentiality 93 Section 10.11 Headings 94 Section 10.12 Severability 94 Section 10.13 Third Parties 94 Section 10.14 Consent to Jurisdiction 94 Section 10.15 WAIVER OF JURY TRIAL 94 Section 10.16 Fulfillment of Obligations 95 Section 10.17 Enforcement of Agreement 95 Section 10.18 Construction; Cooperation 95 Section 10.19 Debt Financing Party Arrangements 96 Section 10.20 Parent Guarantee 97 Exhibits and Annexes Exhibit AAgreed Accounting Principles Exhibit BPre-Closing Transfers Exhibit CForm of Section 1445 Tax Certificate Exhibit DTransferred Employees Annex IForm of Patent License Agreement Annex IIForm of Master Services Agreement – L-3 Buyer Annex IIIForm of Master Services Agreement – NSS Buyer Annex IVForm of Transfer and Novation Agreements Annex VForm of Transition Services Agreement Annex VIForm of Patent Assignment Agreement iv STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT, dated as of December 7, 2015, is entered into among L-3 COMMUNICATIONS CORPORATION, a Delaware corporation ("Seller"), CACI INTERNATIONAL INC, a Delaware corporation (“Parent”), solely for purposes of Section 10.20 [Parent Guarantee] hereof, and CACI, INC.-FEDERAL, a Delaware corporation ("Buyer", and together with Seller, the "parties"). WHEREAS, Seller owns all of the issued and outstanding shares of capital stock (the "Sold Shares") of L-3 National Security Solutions, Inc., a Delaware corporation, and L-3 Data Tactics Corporation, a Virginia corporation (together, the "Companies"); WHEREAS, Seller desires to sell, and Buyer desires to purchase, the Sold Shares, on the terms and subject to the limitations and conditions set forth in this Agreement; WHEREAS, as a condition and material inducement to Seller’s execution of this Agreement, Parent has agreed to guarantee the obligations of Buyer hereunder, on the terms and subject to the conditions set forth in this Agreement; and WHEREAS, simultaneously with the execution and delivery of this Agreement, each of the Key Employees (as defined herein) has entered into an agreement with the Buyer or one of its Affiliates (the "Key Employee Agreements"), which Key Employee Agreements shall become effective only upon the Closing (as defined herein), all on the terms and subject to the conditions set forth therein.
